Title: To Thomas Jefferson from Van Staphorst & Hubbard, 10 July 1800
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir!
Amsterdam 10 July 1800

We are honored with your esteemed favor of 8 May, inclosing Letters for General Kosciuszko & the Baron de Geismar, which have been carefully forwarded, and to the former We likewise transmitted duly accepted, the Bill to his order sent us by Mr. John Barnes of Philadelphia.
Messs: Danl. Ludlow & Co. of Newyork advise us to have received from you Two Hundred Dollars, that We place to the Credit of your Account.
With singular Satisfaction, did We read your opinion of the State of your Country, and of the solidity of its Government, notwithstanding It had not escaped a Sensation of the Evils that have desolated a great part of Europe. We sincerely wish it may continue happy and prosperous, and afford one solitary proof at least, that a Government by free Representation, is capable of affording Security and the Enjoyment of real Liberty, to a nation that estimates and is determined to maintain its Independance, as the first and greatest of political Blessings.
We are with perfect Esteem and Respect Sir! Your mo: ob: hb: Servts.

N & J. Van Staphorst & Hubbard

